  USDC IN/ND case 2:18-cv-00409-JTM document 60 filed 08/13/20 page 1 of 1

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION

ERICKA INGRAM,                )
                              )
        Plaintiff,            )
                              )
        v.                    )              No. 2:18 CV 409
                              )
CRAWFORD BROADCASTING, et al.,)
                              )
        Defendants.           )

                                     ORDER

      As no objections have been filed with respect to the report and recommendation

of Magistrate Judge Andrew P. Rodovich dated July 23, 2020, the court now ADOPTS

that report and recommendation (DE # 59), GRANTS defendants’ motion to dismiss

(DE # 52), and DISMISSES this case with prejudice.

                                       SO ORDERED.

      Date: August 12, 2020
                                        s/James T. Moody
                                       JUDGE JAMES T. MOODY
                                       UNITED STATES DISTRICT COURT
